8/2/2021              Case 1:21-mj-00467-RMM Document 11-4
                                                       Foid Filed 08/02/21 Page 1 of 1

     From:                            ,
        To:                      ,
   Subject: Foid
      Date: Tue, Jul 20, 2021 5:01 pm




  Sent from ProtonMail mobile



  -------- Original Message --------
  On Jul 20, 2021, 4:57 PM, Daniel Gorman <                                       > wrote:


           Pre-trial services,


           I am the 2nd Vice President of the Chicago Fraternal Order of Police, Lodge #7 (FOP), which is the Collective
           Bargaining Unit (Union) for Chicago Police Officers and Detectives. I've received an inquiry regarding wages
           and status from one, Police Officer Karol J. Chwiesiuk, and subsequently conducted contract research.
           It appears that as of today’s date, Karol Chwiesiuk is an active member of the FOP and entitled to rights
           under the Collective Bargaining Agreement (contract) that the FOP has with the city of Chicago. He is
           also entitled to rights under section 26.4 of the contract which is titled “Payment of Wages”. Payment of
           wages is afforded to members for work performed by the member.
           However, the employer (Chicago Police Department) is entitled to “Management Rights” which includes the
           right to create and maintain department policy. A review of department policy, (Employee Resource E01-
           17), “Firearm Owner’s Identification (FOID) card requirements for Sworn Department Members” essentially
           provides that possession of an FOID card is a condition of employment.
           Specifically, section IV.A.1. titled “POLICY” states the following:
                    “A. The Chicago Police Department required all sworn members to have:”
                    “1. A valid FOID card and possess the FOID care while on duty.”
           Once Officer Chwiesiuk is successful in obtaining possession of his FOID card, he should notify the Chicago
           Police Department Human Resources division and request to be given an assignment. It is at that point that
           we (Union) can start the grievance process to get Officer Chwiesiuk into a pay-status.


           Daniel Gorman

           2nd VP, Lodge #7




https://mail.aol.com/webmail-std/en-us/PrintMessage                                                                        1/1
